UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 02-6984



STEPHEN E. MCCLELLAND,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.




                            No. 02-7097



STEPHEN E. MCCLELLAND,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.
                            No. 02-7396



STEPHEN E. MCCLELLAND,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-105-2)


Submitted:   November 6, 2002             Decided:   December 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen E. McClelland, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In these consolidated appeals, Stephen E. McClelland seeks to

appeal the district court’s orders denying relief on his petition

filed under 28 U.S.C. § 2254 (2000), and denying his motions for

arbitration and for appointment of counsel.   An appeal may not be

taken to this court from the final order in a habeas corpus

proceeding in which the detention complained of arises out of

process issued by a state court unless a circuit justice or judge

issues a certificate of appealability.     28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2000).   As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”     Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318 (2001). We have

reviewed the record and conclude for the reasons stated by the

district court that McClelland has not satisfied either standard.

See McClelland v. Angelone, No. CA-01-105-2 (E.D. Va. filed June 7,


                                 3
2002, & entered June 10, 2002; filed June 17, 2002, & entered June

18, 2002; Aug. 13, 2002).

     Accordingly, we deny certificates of appealability in each

appeal and dismiss the appeals.   We deny McClelland’s motions for

appointment of counsel, to reconsider our order deferring action on

the motion for appointment of counsel, to transfer the record from

state court, and for an evidentiary hearing. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                  4